        Case 2:20-cv-00250-KJN Document 16 Filed 04/20/20 Page 1 of 1

 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT

 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    BRIAN DUNAGAN,                                     No. 2: 20-cv-0250 KJN P
12                         Plaintiff,
13            v.                                         ORDER
14    E. JOHNSON,
15                         Defendant.
16

17           On March 20, 2020, the undersigned referred this action to the Post-Screening ADR

18   Project. (ECF No. 14.) The court ordered the Deputy Attorney General assigned to this action to

19   schedule a settlement conference within thirty days. (Id.)

20           On April 16, 2020, the Deputy Attorney General assigned to this action filed a motion for

21   a sixty days extension of time to either schedule a settlement conference or file a request to opt

22   out of the Post-Screening ADR Project.

23           Good cause appearing, IT IS HEREBY ORDERED that:

24           1. Defendants’ motion for an extension of time (ECF No. 15) is granted;

25           2. On or before June 16, 2020, defendants shall either contact the court to schedule a

26                 settlement conference or file a request to opt out of the Post-Screening ADR Project.

27   Dated: April 20, 2020
     Dun250.eot
28
                                                         1
